Since the argument of this appeal, the order of the Appellate Division, which was silent as to its grounds for reversal, has been amended by that court so as to state that it was granted "upon questions of fact and questions of law," thus affecting our jurisdiction to review. Inasmuch as the present order of reversal is not the order from which the appeal was taken, and as it was made a condition of granting the amendment of the order that, in case the plaintiff withdraws his appeal, the defendant is to pay to him all costs and disbursements which have accrued upon the appeal to this court, we think the circumstances to be such as to warrant us in granting leave to the appellant to withdraw his appeal upon the terms stated in the order of the Appellate Division, and it is so ordered.
All concur.
Leave to withdraw appeal granted.
 *Page 1